Exhibit 10.7
EXECUTION VERSION
TRUCKING TRANSPORTATION SERVICES AGREEMENT
     This TRUCKING TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is dated
as of April 26, 2011, by and between Tesoro Logistics Operations LLC, a Delaware
limited liability company (“TLO”), and Tesoro Refining and Marketing Company, a
Delaware corporation (“TRMC”), collectively referred to as “Parties,” and each
individually, as a “Party”.
RECITALS
     WHEREAS, Tesoro High Plains Pipeline Company LLC, a Delaware limited
liability company and wholly-owned subsidiary of TLO (“THPP”), owns a pipeline
system that currently transports crude petroleum from origins in the states of
Wyoming and North Dakota to Mandan, North Dakota (the “High Plains System”);
     WHEREAS, TLO owns and operates a truck-based crude petroleum gathering
operation for the High Plains System, using a combination of proprietary and
third party trucks dispatched and scheduled by TLO;
     WHEREAS, TRMC desires and requests that TLO (i) cause to be gathered
certain crude petroleum from wellheads, fields, control tank batteries or
related collection points in the Williston Basin area, (ii) coordinate the pick
up and delivery of such crude petroleum to the High Plains System or other
delivery points thereto, (iii) upon request coordinate the pick up and delivery
of such crude petroleum to third party destinations, and (iv) provide TRMC with
certain ancillary services with respect to such gathering and delivery, subject
to and upon the terms and conditions of this Agreement; and
     WHEREAS, TLO will gather, coordinate the pickup of and deliver such crude
petroleum, as well as provide the aforementioned ancillary services, subject to
the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties to this Agreement hereby agree as follows:
1. DEFINITIONS
     Capitalized terms used throughout this Agreement shall have the meanings
set forth below, unless otherwise specifically defined herein.
     “Actual Barrels Gathered” means Barrels of crude petroleum that are
physically gathered from wellheads, fields, control tank batteries or related
collection points in the Williston Basin area and delivered to any of the 13
proprietary truck unloading facilities of TLO set forth in Schedule I, or other
delivery points, for movement into the High Plains System or, upon mutual
agreement, delivered to third party destinations.
     “Agreement” has the meaning set forth in the Preamble.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

 



--------------------------------------------------------------------------------



 



     “Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each,
at 60 degrees Fahrenheit under one atmosphere of pressure.
     “bpd” means Barrels per day.
     “$” means U.S. Dollars.
     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York, New York are open for the general transaction of business.
     “Commencement Date” has the meaning set forth in Section 4.
     “Confidential Information” means all confidential, proprietary or
non-public information of a Party, whether set forth in writing, orally or in
any other manner, including all non-public information and material of such
Party (and of companies with which such Party has entered into confidentiality
agreements) that another Party obtains knowledge of or access to, including
non-public information regarding products, processes, business strategies and
plans, customer lists, research and development programs, computer programs,
hardware configuration information, technical drawings, algorithms, know-how,
formulas, processes, ideas, inventions (whether patentable or not), trade
secrets, schematics and other technical, business, marketing and product
development plans, revenues, expenses, earnings projections, forecasts,
strategies, and other non-public business, technological, and financial
information.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.
     “Credit” has the meaning set forth in Section 6(b).
     “Excess Volumes” has the meaning set forth in Section 2(b).
     “Extension Period” has the meaning set forth in Section 3.
     “Force Majeure” means circumstances not reasonably within the control of
TLO and which, by the exercise of due diligence, TLO is unable to prevent or
overcome that prevent performance of TLO’s obligations, including: acts of God,
strikes, lockouts or other industrial disturbances, wars, riots, fires, floods,
storms, orders of courts or Governmental Authorities, explosions, terrorist
acts, breakage, accident to machinery, storage tanks or lines of pipe and
inability to obtain or unavoidable delays in obtaining material or equipment and
similar events.
     “Force Majeure Notice” has the meaning set forth in Section 15(a).
     “Force Majeure Period” has the meaning set forth in Section 15(a).
     “General Partner” means the general partner of Tesoro Logistics LP.
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.

-2-



--------------------------------------------------------------------------------



 



     “High Plains System” has the meaning set forth in the Recitals.
     “Initial Term” has the meaning set forth in Section 3.
     “Mandan Refinery” means the petroleum refinery owned by TRMC and located in
Mandan, North Dakota.
     “Minimum Volume Commitment” means an average of 22,000 bpd per Month;
provided, however, that the Minimum Volume Commitment during the Month in which
the Commencement Date occurs shall be prorated in accordance with the ratio of
the number of days, including and following the Commencement Date, in such Month
to the total number of days in such Month.
     “Month” means a calendar month.
     “Monthly Shortfall Payment” has the meaning set forth in Section 6(b).
     “Monthly Volume Shortfall” has the meaning set forth in Section 6(b).
     “Notice Period” has the meaning set forth in Section 16(a).
     “Partnership Change of Control” means Tesoro Corporation ceases to Control
the General Partner.
     “Party” or “Parties” has the meaning set forth in the Preamble.
     “Person” means any individual, partnership, limited partnership, joint
venture, corporation, limited liability company, limited liability partnership,
trust, unincorporated organization or Governmental Authority or any department
or agency thereof.
     “Receiving Party Personnel” has the meaning set forth in Section 21(d).
     “Suspension Notice” has the meaning set forth in Section 16(a).
     “Tank Usage Rate” has the meaning set forth in Section 5(b).
     “Term” has the meaning set forth in Section 3.
     “THPP” has the meaning set forth in the Recitals.
     “TLO” has the meaning set forth in the Preamble.
     “TRMC” has the meaning set forth in the Preamble.
     “Trucking Rate” has the meaning set forth in Section 5(a).
2. VOLUME COMMITMENT
     (a) TRMC guarantees that from the Commencement Date through the end of the
Term, TRMC will request that TLO cause to be gathered and delivered each Month,
from wellheads, fields, control tank batteries or related collection points in
the Williston Basin area to any and/or all of TLO’s proprietary crude petroleum
truck unloading facilities specified on Schedule I, or other third party
destinations, the Minimum Volume Commitment each Month, or, in the event that
TRMC fails to request

-3-



--------------------------------------------------------------------------------



 



that TLO do the foregoing, shall remit to TLO the Monthly Shortfall Payment
referred to in Section 6(b) below.
     (b) TRMC may request that volumes of crude petroleum in excess of the
Minimum Volume Commitment be gathered, transported and delivered by TLO (“Excess
Volumes”). Any Excess Volumes so gathered and delivered by TLO shall be
transported at the Trucking Rate specified in Section 5(a) below.
     (c) If TLO constructs or adds (by purchase or otherwise) additional truck
unloading facilities adjacent to the High Plains System, then TLO shall
supplement, modify or otherwise update Schedule I attached hereto, specifying
such new truck unloading facility, provide an updated Schedule I to TRMC as soon
as reasonably practicable, but in any event before TLO brings such truck
unloading facility into operation, and any crude petroleum volumes gathered and
delivered by TLO on behalf of TRMC to such truck unloading facilities shall be
counted towards TRMC’s Minimum Volume Commitment.
     (d) If THPP or any third party constructs any new pipeline (gathering or
otherwise) such that the High Plains System is expanded or extended to any
production location (i.e., wellheads, fields or control tank batteries) for
volumes of crude petroleum that TRMC is at that time paying TLO to gather by
truck, then TRMC will be entitled to a reduction in the Minimum Volume
Commitment to account for these new pipeline-gathered volumes, such reduction to
be commensurate with the reduced truck gathering volumes and mutually agreed
upon by the Parties.
     (e) At any time and from time to time, TRMC may request that TLO gather,
transport and deliver volumes of crude petroleum to delivery points that are not
on the High Plains System. In such an event, TRMC shall negotiate in good faith
to establish an appropriate rate for delivery of such volumes to such other
points of delivery, consistent with TLO’s costs of delivering such excess
volumes, provided however, that such rate shall not be less than the rate
specified in Section 5(a), adjusted as provided in Sections 5(c) and (d). If the
Parties agree upon an appropriate rate, then TLO shall transport gather,
transport and deliver such crude petroleum as requested, and such volumes shall
be counted towards TRMC’s Minimum Volume Commitment.
3. INITIAL TERM
The initial term of this Agreement shall commence on the Commencement Date and
shall continue through April 30, 2013 (the “Initial Term”); provided, however,
that this Agreement shall automatically renew for up to four (4) renewal terms
of two (2) years each (each, an “Extension Period”) unless terminated (i) by
either Party no later than ninety (90) days prior to the end of the Term;
provided, however, that, during such ninety (90) day notice period, the Parties
may negotiate in good faith to extend or renew the Term of this Agreement on
terms and conditions mutually acceptable to the Parties, it being understood
that if such an agreement to extend or renew is not agreed to by the Parties
within such ninety (90) day notice period, this Agreement shall terminate one
hundred eighty days after the expiration of such ninety (90) day period; or
(ii) pursuant to Section 14 below. The Initial Term and any extensions thereof
shall be referred to herein as the “Term”.
4. COMMENCEMENT DATE
The Parties anticipate that the “Commencement Date” will be April 26, 2011. The
actual Commencement Date shall be the date specified by TLO in a written notice
to TRMC. The Parties agree that there are a number of factors that may affect
the actual Commencement Date. Consequently, neither Party shall have any right
or remedy against the other Party if the actual Commencement Date is earlier or
later than the anticipated Commencement Date.

-4-



--------------------------------------------------------------------------------



 



5. FEES; ADJUSTMENTS; AND REIMBURSEMENT FOR CAPITAL EXPENDITURES
     (a) Trucking Rate: TRMC agrees to pay TLO $2.72 per Barrel for gathering
Barrels and providing trucking, dispatch, delivery and accounting/data services
under this Agreement (as adjusted herein, the “Trucking Rate”).
     (b) Tank Usage Rate: TRMC agrees to pay TLO a tank usage fee of $0.1445 per
Barrel for all Barrels unloaded from trucks into TLO’s proprietary tanks located
adjacent to injection points along the High Plains System (as adjusted herein,
the “Tank Usage Rate”).
     (c) Index Based Rate Increases. The Trucking Rate and the Tank Usage Rate
shall be increased on July 1 of each year of the Term, beginning on July 1,
2011, by a percentage equal to the greater of zero or the positive change in the
CPI-U (All Urban Consumers), as reported by the U.S. Bureau of Labor Statistics.
     (d) Adjustments. TLO shall have the right to make the following adjustments
for the account of TRMC:

  (i)   a Monthly per Barrel adjustment to cover any increase (or decrease) in
fuel prices (as determined by reference to the U.S. Energy Information
Administration’s On-Highway Diesel Prices for the Rocky Mountain Region)
incurred or experienced by TLO in connection with providing truck gathering
services under this Agreement; provided, however, that such adjustment shall
never be in an amount less than zero;     (ii)   a mileage-based adjustment on
gathered Barrels to the extent that, in any Month, the average miles driven (on
a per Barrel basis) by trucks dispatched by TLO during such Month increases (or
decreases) by more than five percent (5%) over (or under) the average miles
driven during the three (3) Month period immediately preceding such Month;
provided, however, that such adjustment shall never be in an amount less than
zero. The amount of such adjustment will be equal to an amount sufficient to
reimburse TLO for, or give TRMC the benefit of, the actual costs associated with
providing truck gathering services under this Agreement; and     (iii)   a
Monthly surcharge on the services provided hereunder to cover TRMC’s
proportionate share of the costs of complying with any new laws or regulations
that affect the services provided to TRMC, if after TLO has made commercially
reasonable efforts to mitigate the effect of such laws or regulations, such new
laws or regulations require TLO to make substantial and unanticipated capital
expenditures. TLO and TRMC will negotiate in good faith to agree on the level of
such Monthly surcharge.     For the avoidance of doubt, the foregoing
adjustments made pursuant to (i) through (iii) above are in addition to, and
shall in no event ever reduce, the Trucking Rate.

     (e) Reimbursements. TRMC shall reimburse TLO for the following:

  (i)   Actual costs of any capital expenditures TLO or THPP agrees to make at
TRMC’s request to provide services hereunder, other than capital expenditures
required for TLO to continue to provide those services specified hereunder; and

-5-



--------------------------------------------------------------------------------



 



  (ii)   All taxes (other than income taxes, gross receipt taxes and similar
taxes) that TLO incurs on TRMC’s behalf for the services TLO provides to TRMC
under this Agreement, if such reimbursement is not prohibited by law.

6. PAYMENTS
     (a) Payments for Minimum Volume Commitment, etc.: TLO shall invoice TRMC on
a Monthly basis and TRMC shall pay all amounts due (including any Monthly
Shortfall Payments, as defined herein, and payments for Excess Volumes) no later
than ten (10) calendar days after TRMC’s receipt of TLO’s invoices. Any past due
amounts owed by TRMC to TLO shall accrue interest, payable on demand, at the
rate of eight percent (8.00%) per annum from the due date of the payment through
the actual date of payment.
     (b) Monthly Shortfall Payment: If, during any Month, TRMC fails to request
in good faith that TLO cause to be gathered an amount of crude petroleum equal
to the Minimum Volume Commitment for such Month, then TRMC shall pay to TLO an
amount equal to (i) the Monthly Volume Shortfall multiplied by (ii) the Trucking
Rate for such Month (the “Monthly Shortfall Payment”). “Monthly Volume
Shortfall” for any Month shall mean the volume of Barrels by which the product
of the Minimum Volume Commitment multiplied by the number of days in any given
Month, exceeds the Actual Barrels Gathered by TLO during such Month. The dollar
amount of any Monthly Shortfall Payment included in the Monthly invoice
described below and paid by TRMC shall be posted as a credit to TRMC’s account
(the “Credit”), and such Credit shall be applied in subsequent Monthly invoices
against amounts owed by TRMC for Excess Volumes shipped by TRMC during any of
the succeeding three (3) Months. Credits will be applied in the order in which
such Credits accrue and any portion of the Credit that is not used by TRMC
during the succeeding three (3) Months will expire (e.g., a Credit which accrues
in January will be available in February, March and April, will expire at the
end of April and must be applied prior to applying any Credit which accrues in
February).
7. SERVICES PROVIDED BY TLO; VOLUME LOSSES
In consideration of TRMC’s Minimum Volume Commitment and the fees and charges
specified in Section 5, the services provided by TLO pursuant to this Agreement
shall only include the gathering, scheduling, loading, transporting, and
delivering of crude petroleum to TLO’s truck unloading facilities for movement
into the High Plains System and other destinations upon mutual agreement as
provided herein, as well as accounting and data services with respect to the
foregoing. Further, TLO shall ensure that all transport vehicles used will be
clean and free of contaminants, will be in compliance with all state and federal
laws and regulations and designated as the proper container for the crude
petroleum being transported. TLO will also ensure that all drivers of these
transport vehicles will be adequately trained and qualified to perform the
services stated herein.
     (a) Scheduling/Dispatch/Pick-Up: Requests for the gathering of crude
petroleum under this Agreement shall be made by TRMC or its crude petroleum
suppliers on a “call and demand” basis. TLO will schedule and dispatch all
pick-ups of crude petroleum requested by TRMC or its crude petroleum suppliers
on such “call and demand” basis.
     (b) Loading/Transporting: TLO shall load only that crude petroleum which it
is authorized to load pursuant to directions received from TRMC and its crude
petroleum suppliers or in accordance with this Agreement. The quality and
quantity of the crude petroleum received by TLO shall be determined by sampling,
verification and measurement conducted by TLO or THHP. TLO shall not mix
different grades of crude petroleum, unless authorized by TRMC, or adulterate
the crude petroleum with motor fuel or with any chemical or other material
whatsoever. The crude petroleum hauled on a transport truck or

-6-



--------------------------------------------------------------------------------



 



stored in a TLO tank facility prior to loading a new delivery must be compatible
with the crude petroleum that is being loaded or stored so as to not cause
contamination of loaded or stored crude petroleum. TRMC as part of its quality
control may test the quality of crude petroleum delivered by TLO. TLO agrees to
abide by the quality control procedures mutually agreed by the parties from time
to time. TRMC shall at all times retain title to the crude petroleum gathered,
transported and delivered by TLO hereunder and shall remain responsible for all
risk of loss, damage, deterioration, or contamination as to such crude
petroleum, except for that caused by the gross negligence, willful misconduct or
breach of this Agreement by TLO, its agents, employees or contractors.
     (c) Delivery: Immediately upon receipt of crude petroleum from any
designated pick-up location, TLO shall safely and expeditiously transport the
crude petroleum to its applicable truck unloading facility or other mutually
agreed-upon destination as provided for in Section 2(e). Upon arrival at such
truck unloading facility or such other mutually agreed-upon destination, TLO
shall unload the crude petroleum in compliance with this Agreement unless
otherwise specified in writing.
     (d) Accounting/Data Services: TLO shall maintain a true and correct set of
records to include but not be limited to, invoices, bills of lading, receipt
tickets, transportation records, and delivery tickets; showing the date, crude
petroleum amounts, receipt location and delivery location for all crude
petroleum transported, and sufficient other detail to permit reasonable
verification or correction of any charges to TRMC hereunder. TLO will provide
TRMC with a secure electronic data feed, which shall accurately report all the
above information and other information mutually agreed upon by the Parties on a
current daily basis. TLO shall maintain such records for a period not less than
five (5) years after performance of services hereunder pursuant to its corporate
retention policy. TRMC, or its representatives, may, from time to time, at
TRMC’s expense, audit any such records and TLO agrees to permit TRMC, or its
representative, access to examine and audit such records at all reasonable
times. TLO shall promptly refund to TRMC any amounts paid by TRMC in excess of
amounts properly payable under the terms of the Agreement.
     (e) Volume Losses: TLO shall have no obligation to measure volume gains and
losses and shall have no liability whatsoever for normal course physical losses
that may result from the handling and transporting of crude petroleum through
trucks that TLO dispatches, except if such losses are caused by the gross
negligence, willful misconduct or breach of this Agreement of TLO, its agents,
employees or contractors, as further described in Section 12 herein.
8. SAFETY/PREVENTION
TLO agrees that transportation services provided hereunder shall be conducted in
a safe manner which meets or exceeds regulatory and industry standards for
transportation of crude petroleum. TLO shall comply with all applicable federal,
state, and local rules, regulations and orders as well as TMRC’s rules, policies
and procedures regarding safety, delivery, health, and fire protection. TLO
shall only use vehicles under this Agreement that meet all requirements and
standards promulgated by applicable regulatory authorities, including but not
limited to, the Department of Transportation, the Occupational Safety and Health
Administration, and the Environmental Protection Agency. TLO shall only use
under this Agreement such employees that have been properly instructed, trained
and certified as to the characteristics and safe loading, handling, hauling,
delivery, and unloading methods associated with crude petroleum. TLO shall
ensure that its employees comply with all safety rules to avoid, injury to
workers and others, and damage to equipment and property.

-7-



--------------------------------------------------------------------------------



 



9. ACCIDENT REPORTING/HAZARDOUS CONDITIONS
TLO shall use its best efforts to reduce and minimize accidents arising in
connection with the services and shall promptly report to TRMC all accidents or
occurrences resulting in injuries to the General Partner’s employees or third
parties and damage to TRMC’s or third parties’ property, arising out of or
during the performance of services under this Agreement. All incidents such as
spills, property damage or injury shall be immediately reported to the
applicable truck unloading facility’s attendant and to CHEMTREC at
1-800-424-9300, Customer Number 22014. The numbers provided herein may be
revised by TRMC and shall become effective upon notice to TLO. TLO shall provide
TRMC a written incident report within twenty-four (24) hours of the accident or
occurrence, followed promptly by any material information that becomes
reasonably available to TLO with respect thereto. In the event there is a
release of crude petroleum or damage to the environment, TLO shall clean up such
spill and remediate such damage in accordance with applicable governmental laws
or regulations, and if a Clean and Clear letter from the applicable oversight
agency is provided to TLO, a copy of such Clean and Clear letter will be sent
TRMC promptly after its receipt thereof. TLO shall inform TRMC of any notices,
warnings, or asserted violations issued by any Governmental Authorities relative
to any service performed by TLO pursuant to this Agreement. In the event TLO
becomes aware of any environmental, health or safety conditions that violate any
laws or regulations or any other conditions concerning the truck unloading
facilities, any of TRMC’s premises or facilities that create a hazardous
condition, TLO shall immediately provide TRMC with telephonic notice at the
numbers set forth herein, informing TRMC about the details of the condition.
TLO shall use its best efforts to prevent and minimize hazardous conditions
arising as a result of its services. TLO shall clean up all crude petroleum
spills if any, and debris originating from the transport truck before leaving
the site. Upon request, TLO shall provide a copy of the spill contingency plans
to TRMC, and TLO must meet minimum requirements for rapid response and
short-term containment. If TRMC believes TLO does not respond in a proportionate
and urgent manner to any type of hazard, TRMC may respond and any such response
shall not be considered an act as a volunteer, and TLO will be liable for the
cost of the TRMC response.
10. SPILL PREVENTION AND RESPONSE PLAN
TLO must have a written Spill Prevention and Response Plan for each of its
storage facilities and otherwise in accordance with HMR, 49 CFR Parts
130.1-130.33. TLO must provide TRMC with a copy of the written plan and a letter
stating their employees have been properly trained in accordance with the plan
and the above regulation.
11. INSURANCE
TLO shall, at its sole cost and expense, obtain and maintain in force during the
term of this Agreement, the insurance set forth on Exhibit A, and abide by the
terms and conditions specified therein. Notwithstanding the foregoing, it is
agreed and acknowledged by the Parties that the fees and other charges provided
herein do not include any insurance on TRMC’s crude petroleum while in the
custody of TLO, which insurance will be the responsibility of TRMC. Except as
otherwise specifically provided for in this Agreement, TLO shall not be
responsible for any type of casualty or other loss to TRMC’s crude petroleum.
12. INDEMNITY
     (a) Notwithstanding anything else contained in this Agreement, TLO shall
release, defend, protect, indemnify, and hold harmless TRMC from and against any
and all demands, claims (including

-8-



--------------------------------------------------------------------------------



 



third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to:
(i) personal or bodily injury to, or death of the employees of TRMC and, as
applicable, its carriers, contractors, customers, representatives, and agents;
(ii) loss of or damage to any property, products, material, and/or equipment
belonging to TRMC and, as applicable, its carriers, customers, representatives,
and agents, and each of their respective affiliates, contractors, and
subcontractors (except for those volume losses provided for in Section 7); (iii)
loss of or damage to any other property, products, material, and/or equipment of
any other description (except for those volume losses provided for in
Section 7), and/or personal or bodily injury to, or death of any other person or
persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of TLO in
connection with the ownership or operation of the trucking gathering and storage
operations and the services provided hereunder, and, as applicable, its
contractors, representatives, and agents, or those of their respective employees
with respect to such matters; and (iv) any losses incurred by TRMC due to
violations of this Agreement by TLO, or, as applicable, its customers,
representatives, and agents; PROVIDED THAT TLO SHALL NOT BE OBLIGATED TO
INDEMNIFY OR HOLD HARMLESS TRMC FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY
RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
TRMC.
     (b) Notwithstanding anything else contained in this Agreement, TRMC shall
release, defend, protect, indemnify, and hold harmless TLO and, and each of its
respective affiliates, officers, directors, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to: (i) personal or bodily injury to, or death of the employees
of TLO and, as applicable, its carriers, contractors, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO and, as applicable, its carriers,
customers, representatives, and agents, and each of their respective affiliates,
contractors, and subcontractors (except for those volume losses provided for in
Section 7); (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for those volume losses
provided for in Section 7), and/or personal or bodily injury to, or death of any
other person or persons; and with respect to clauses (i) through (iii) above,
which is caused by or resulting in whole or in part from the acts and omissions
of TRMC in connection with TRMC’s and it’s customers’ use of the trucking,
gathering and storage operations and the services provided hereunder and TRMC’s
crude petroleum unloaded and stored hereunder, and, as applicable, its
contractors, carriers, customers, representatives, and agents, or those of their
respective employees with respect to such matters; and (iv) any losses incurred
by TLO due to violations of this Agreement by TRMC, or, as applicable, its
carriers, customers, representatives, and agents; PROVIDED THAT TRMC SHALL NOT
BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS TLO FROM AND AGAINST ANY CLAIMS TO
THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TLO.
13. LIMITATION ON LIABILITY
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, incidental, or punitive damages, or for loss of
profits or revenues (collectively referred to as “special damages”) incurred by
such Party or its affiliated Persons that arise out of or relate to this
Agreement, regardless of whether any such claim arises under or results from
contract, tort, or strict liability; provided that the foregoing limitation is
not intended and shall not affect special damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.

-9-



--------------------------------------------------------------------------------



 



14. TERMINATION; RIGHT TO ENTER NEW AGREEMENT
     (a) Termination for Default. A Party shall be in default under this
Agreement if:
     (i) the Party materially breaches any provision of this Agreement and such
breach is not cured within fifteen (15) Business Days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party;
     (ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or
     If any of the Parties is in default as described above, then (i) if TRMC is
in default, TLO may or (ii) if TLO is in default, TRMC may: (1) notwithstanding
the terms of Section 3, terminate this Agreement upon notice to the defaulting
Party; (2) withhold any payments due to the defaulting Party under this
Agreement; and/or (3) pursue any other remedy at law or in equity.
     (b) Right to Enter New Agreement. Upon termination of this Agreement for
reasons other than (x) a default by TRMC, and (y) any other termination of this
Agreement initiated by TRMC pursuant to Section 16, TRMC shall have the right to
require TLO to enter into a new trucking transportation services agreement with
TRMC that (1) is consistent with the terms set forth in this Agreement, and
(2) has commercial terms that are, in the aggregate, equal to or more favorable
to TLO than fair market value terms as would be agreed by similarly-situated
parties negotiating at arm’s length; provided, however, that the term of any
such new trucking transportation services agreement shall not extend beyond
April 30, 2031.
15. FORCE MAJEURE
     (a) As soon as possible upon the occurrence of a Force Majeure, TLO shall
provide TRMC with written notice of the occurrence of such Force Majeure (a
“Force Majeure Notice”). TLO shall identify in such Force Majeure Notice the
approximate length of time that TLO reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”).
     (b) TLO’s obligations may be temporarily suspended during the occurrence
of, and for the entire duration of, a Force Majeure that prevents TLO from
gathering the Minimum Volume Commitment hereunder and delivering such Minimum
Volume Commitment into the High Plains System. If, for reasons of Force Majeure,
TLO is prevented from gathering volumes equal to the full Minimum Volume
Commitment, then TRMC’s obligation to cause TLO to gather the Minimum Volume
Commitment shall be reduced to the extent that TLO is prevented from gathering
the full Minimum Volume Commitment. At such time as TLO is capable of gathering
volumes equal to the Minimum Throughput Commitment, TRMC’s obligation to ship
the full Minimum Volume Commitment shall be restored.

-10-



--------------------------------------------------------------------------------



 



16. SUSPENSION OF REFINERY OPERATIONS
     (a) In the event that TRMC decides to permanently or indefinitely suspend
refining operations at the Mandan Refinery for a period that shall continue for
at least twelve (12) consecutive Months, TRMC may provide written notice to TLO
of TRMC’s intent to terminate this Agreement (the “Suspension Notice”). Such
Suspension Notice shall be sent at any time after TRMC has publicly announced
such suspension and, upon the expiration of the twelve (12) Month period
following the date such notice is sent (the “Notice Period”), this Agreement
shall terminate. If TRMC publicly announces, more than two (2) Months prior to
the expiration of the Notice Period, its intent to resume operations at the
Mandan Refinery, then the Suspension Notice shall be deemed revoked, and the
applicable portion of this Agreement shall continue in full force and effect as
if such Suspension Notice had never been delivered.
     (b) If refining operations at the Mandan Refinery are suspended for any
reason (including refinery turnaround operations and other scheduled
maintenance), then TRMC shall remain liable for Monthly Shortfall Payments under
this Agreement for the duration of the suspension, unless and until this
Agreement is terminated as provided above. TRMC shall provide at least thirty
(30) days prior written notice of any suspension of operations at the Mandan
Refinery due to a planned turnaround or scheduled maintenance.
17. COMPLIANCE WITH LAWS
Both Parties, in carrying out the terms and provisions of this Agreement, shall
comply with all present and future Applicable Laws of any Governmental Authority
having jurisdiction.
Prior to transporting any crude petroleum covered hereunder, TLO shall make or
cause to be made, the following certifications on the delivery receipt or bill
of lading covering the crude petroleum received if required by 49 CFR 172.204,
or such other certification(s) as may be required by applicable law:

    “This is to certify that the above-named materials are properly classified,
described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of
Transportation.

    TLO hereby certifies that the cargo tank used for this shipment is a proper
container for the commodity loaded therein and complies with Department of
Transportation specification and certifies that cargo tank is properly placarded
and marked to comply with regulations pertaining to hazardous materials.”

TLO shall secure and maintain current all required permits, licenses,
certificates, and approvals for the services. TLO and any authorized
subcontractors shall specifically comply with all applicable federal, state, and
local environmental, employment, safety and zoning laws, rules, and regulations
as from time to time amended.
18. GOVERNMENT REGULATION
     (a) Crude Petroleum Certification. Each Party certifies that none of the
crude petroleum covered by this Agreement will be produced or withdrawn from
storage in violation of any federal, state or other governmental law, nor in
violation of any rule, regulation or promulgated by any Governmental Authority
having jurisdiction in the premises.
     (b) Applicable Law. The Parties are entering into this Agreement in
reliance upon and shall fully comply with all Applicable Law which directly or
indirectly affect the crude petroleum gathered

-11-



--------------------------------------------------------------------------------



 



hereunder, or any receipt, throughput, delivery, transportation, handling or
storage of crude petroleum hereunder or the ownership, operation or condition of
the gathering operation, trucks and truck unloading facilities. Each Party shall
be responsible for compliance with all Applicable Laws associated with such
Party’s respective performance hereunder and the operation of such Party’s
facilities, and, including without limitation any and all required
certifications required by the Department of Transportation. In the event any
action or obligation imposed upon a Party under this Agreement shall at any time
be in conflict with any requirement of Applicable Law, then this Agreement,
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements Applicable Law, and all other provisions of the
Agreement shall remain effective.
     (c) New Or Changed Applicable Law: If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law are or its interpretations
is materially changed, which change is not addressed by another provision of
this Agreement and has a material adverse economic impact upon a Party either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement with respect to future performance.
The Parties shall then meet and negotiate in good faith amendments to this
Agreement that will conform this Agreement to the new Applicable Law while
preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.
19. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL
     (a) TRMC shall not assign any of its rights or obligations under this
Agreement without TLO’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however: that TRMC may
assign this Agreement without TLO’s consent in connection with a sale by TRMC of
the Mandan Refinery so long as the transferee: (i) agrees to assume all of
TRMC’s obligations under this Agreement and (ii) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TRMC in its reasonable judgment.
     (b) TLO shall not assign any of its rights or obligations under this
Agreement without TRMC’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however; that (i) TLO
may assign this Agreement without TRMC’s consent in connection with a sale by
TLO of TLO’s truck gathering operation so long as the transferee: (A) agrees to
assume all of TLO’s obligations under this Agreement, (B) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by TLO in its reasonable judgment, and (C) is not a
competitor of TRMC; and (ii) TLO shall be permitted to make a collateral
assignment of this Agreement solely to secure working capital financing for TLO.
     (c) Any assignment that is not undertaken in accordance with the provisions
set forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
     (d) TRMC’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control.
20. NOTICE
All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) by e-mail on the next business
day after delivery, if receipt is confirmed, (iii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class,

-12-



--------------------------------------------------------------------------------



 



postage pre-paid, via certified or registered mail, with a return receipt
requested; or (iv) if mailed by an internationally recognized overnight express
mail service such as Federal Express, UPS, or DHL Worldwide, one (1) Business
Day after deposit therewith prepaid. All notices will be addressed to the
Parties at the respective addresses as follows:
If to TRMC, to:
Tesoro Refining and Marketing Company
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Ralph J. Grimmer, Vice President, Logistics
phone: (210) 626-4379
fax: (210) 745-4631
email: Ralph.J.Grimmer@tsocorp.com
If to TLO, to:
Tesoro Logistics Operations LLC
19100 Ridgewood Parkway
San Antonio, Texas 78259
For legal notices:
Attention: Charles S. Parrish, General Counsel
phone: (210) 626-4280
fax: (210) 745-4494
email: charles.s.parrish@tsocorp.com
For all other notices and communications:
Attention: Victoria R. Somers, Contracts Administrator — Logistics
phone: (210) 626-6390
fax: (210) 745-4490
email: victoria.r.somers@tsocorp.com
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
21. CONFIDENTIAL INFORMATION
     (a) Obligations. Each Party shall use reasonable efforts to retain the
other Parties’ Confidential Information in confidence and not disclose the same
to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 21. Each Party
further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care. Excepted from these obligations of confidence and non-use is
that information which:
          (i) is available, or becomes available, to the general public without
fault of the receiving Party;

-13-



--------------------------------------------------------------------------------



 



          (ii) was in the possession of the receiving Party on a
non-confidential basis prior to receipt of the same from the disclosing Party
(it being understood, for the avoidance of doubt, that this exception shall not
apply to information of TMRC that was in the possession of TLO or any of its
Affiliates as a result of their ownership or operation of the TRMC’s logistics
assets prior to the Commencement Date);
          (iii) is obtained by the receiving Party without an obligation of
confidence from a third party who is rightfully in possession of such
information and, to the receiving Party’s knowledge, is under no obligation of
confidentiality to the disclosing Party; or
          (iv) is independently developed by the receiving Party without
reference to or use of the disclosing Party’s Confidential Information.
For the purpose of this Section 21, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.
     (b) Required Disclosure. Notwithstanding Section 21(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, or is required
to disclose by the listing standards of the New York Stock Exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
     (c) Return of Information. Upon written request by the disclosing Party,
all of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with such destruction certified by the receiving Party, without the receiving
Party retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 21, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.
     (d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

-14-



--------------------------------------------------------------------------------



 



     (e) Survival. The obligation of confidentiality under this Section 21 shall
survive the termination of this Agreement for a period of two (2) years.
22. MISCELLANEOUS
     (a) Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
     (b) Entire Agreement. This Agreement, together with the Schedules,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith.
     (c) Governing Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of Texas without giving effect to its conflict of laws
principles. Each Party hereby irrevocably submits to the exclusive jurisdiction
of any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas. The Parties expressly and irrevocably
submit to the jurisdiction of said Courts and irrevocably waive any objection
which they may now or hereafter have to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement brought in such
Courts, irrevocably waive any claim that any such action, suit or proceeding
brought in any such Court has been brought in an inconvenient forum and further
irrevocably waive the right to object, with respect to such claim, action, suit
or proceeding brought in any such Court, that such Court does not have
jurisdiction over such Party. The Parties hereby irrevocably consent to the
service of process by registered mail, postage prepaid, or by personal service
within or without the State of Texas. Nothing contained herein shall affect the
right to serve process in any manner permitted by law.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
     (e) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
     (f) No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.

-15-



--------------------------------------------------------------------------------



 



     (g) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDING RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO
PERFORM ANY OBLIGATION HEREUNDER.
     (h) Schedules. Each of the Schedules attached hereto and referred to herein
is hereby incorporated in and made a part of this Agreement as if set forth in
full herein.
[SIGNATURE PAGES FOLLOW]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the date first written above.

            TESORO REFINING AND MARKETING COMPANY
      By:   /s/ Gregory J. Goff         Name:   Gregory J. Goff        Title:  
President        TESORO LOGISTICS OPERATIONS LLC
      By:   TESORO LOGISTICS LP,
its sole member         By:   TESORO LOGISTICS GP, LLC,
its general partner         By:   /s/ Phillip M. Anderson         Name:  
Phillip M. Anderson        Title:   President     

Signature Page to
Trucking Transportation Services Agreement





--------------------------------------------------------------------------------



 



SCHEDULE I
TLO Truck Unloading Facilities

      Location   Storage Tanks
Putnam
  Three 400 bbl tanks
Fairview
  Four 400 bbl tanks
Poker Jim
  Two 400 bbl tanks
Sidney
  Two 400 bbl tanks
Alexander
  Two 400 bbl tanks
Cartwright
  One 5,000 bbl tank
Treetop
  Three 400 bbl tanks
Little Knife
  One 10,000 bbl tank
Connolly
  Four 400 bbl tanks
Blue Buttes
  Three 400 bbl tanks
Tioga
  Three 400 bbl tanks
Lignite
  Three 400 bbl tanks
Charlson
  One 400 bbl tank

Schedule I





--------------------------------------------------------------------------------



 



EXHIBIT A
Section 11 Insurance Requirements
     At all times during the Term of this Agreement and for a period of two
(2) years after termination of this Agreement for any coverage maintained on a
“claims-made” basis, TLO and/or any of its third party carriers (if
applicable)(“Carrier”) shall maintain at their expense the below listed
insurance in the amounts specified below which are minimum requirements. TLO
shall require that Carrier cause all of its contractors providing authorized
drivers or authorized vehicles, to carry such insurance, and TLO shall be liable
to TRMC for their failure to do so. Such insurance shall provide coverage to
TRMC and such policies, other than Worker’s Compensation Insurance, shall
include TRMC as an additional insured. Each policy shall provide that it is
primary to and not contributory with any other insurance, including any
self-insured retention, maintained by TLO (which shall be excess) and each
policy shall provide the full coverage required by this Agreement. All such
insurance shall be written with carriers and underwriters acceptable to TRMC,
and eligible to do business in the states where the gathering operations are
located and having and maintaining an A.M. Best financial strength rating of no
less than “A-“and financial size rating no less than “VII”; provided that TLO
and/or the Carrier may procure worker’s compensation insurance from the state
fund of the state where the gathering operations are located.

  (i)   Workers Compensation and Occupational Disease Insurance which fully
complies with Applicable Law of the state where the gathering operations are
located, in limits not less than statutory requirements;     (ii)   Employers
Liability Insurance with a minimum limit of $1,000,000 for each accident,
covering injury or death to any employee which may be outside the scope of the
worker’s compensation statute of the jurisdiction in which the worker’s service
is performed, and in the aggregate as respects occupational disease;     (iii)  
Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by TRMC or by Applicable Law from time to time. This policy shall include Broad
Form Contractual Liability insurance coverage which shall specifically apply to
the obligations assumed in this Agreement by TLO;     (iv)   Automobile
Liability Insurance covering all owned, non-owned and hired vehicles, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limit(s) as may be required
by TLO or by Applicable Law from time to time. Coverage must assure compliance
with Sections 29 and 30 of the Motor Carrier Act of 1980 and all applicable
rules and regulations of the Federal Highway Administration’s Bureau of Motor
Carrier Safety and Interstate Commerce Commissioner (Form MCS 90 Endorsement).
Limits of liability for this insurance must be in accordance with the financial
responsibility requirement of the Motor Carrier Act, but not less than
$1,000,000 per occurrence;     (v)   Excess (Umbrella) Liability Insurance with
limits not less than $4,000,000 per occurrence. Additional excess limits may be
utilized to supplement inadequate limits in the primary policies required in
items (ii), (iii), and (iv) above;





--------------------------------------------------------------------------------



 



  (vi)   Pollution Legal Liability with limits not less than $25,000,000 per
loss with an annual aggregate of $25,000,000. Coverage shall apply to bodily
injury and property damage including loss of use of damaged property and
property that has not been physically injured; clean up costs, defense,
including costs and expenses incurred in the investigation, defense or
settlement of claim; and     (vii)   Property Insurance, with a limit of no less
than $1,000,000, which property insurance shall be first-party property
insurance to adequately cover TLO’s owned property; including personal property
of others.

     (b) All such policies must be endorsed with a Waiver of Subrogation
endorsement, effectively waiving rights of recovery under subrogation or
otherwise, against TRMC, and shall contain where applicable, a severability of
interest clause and a standard cross liability clause.
     (c) Upon execution of this Agreement and prior to the operation of any
equipment by TLO, Carrier or its authorized drivers, TLO and/or Carrier will
furnish to TRMC, and at least annually thereafter (or at any other times upon
request by TRMC) during the Term of this Agreement (and for any coverage
maintained on a “claims-made” basis, for two (2) years after the termination of
this Agreement), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein, including on behalf of
Carrier’s contractors providing authorized vehicles or authorized drivers. Such
certificates shall be in the form of the “Accord” Certificate of Insurance, and
reflect that they are for the benefit of TRMC and shall provide that there will
be no material change in or cancellation of the policies unless TRMC is given at
least thirty (30) days prior written notice. Certificates providing evidence of
renewal of coverage shall be furnished to TRMC prior to policy expiration.
     (d) TLO and/or Carrier shall be solely responsible for any deductibles or
self-insured retention.

